 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    STEPHEN C. SCHMIDT,

 7                                  Petitioner,          CASE NO. C19-1063-RAJ

 8           v.
                                                         ORDER DENYING PETITIONER’S
 9    JEFFREY A. UTTECHT,                                HABEAS PETITION WITHOUT
                                                         PREJUDICE
10                                  Respondent.

11

12          The Court, having reviewed petitioner’s petition for writ of habeas corpus, respondent’s
     answer thereto, the Report and Recommendation of Mary Alice Theiler, United States Magistrate
13
     Judge, and the remaining record, does hereby find and Order:
14          (1)     The Court adopts the Report and Recommendation;
15          (2)     Petitioner’s habeas petition and this action are DISMISSED, without prejudice to
     re-filing following exhaustion; and
16
            (3)     The Clerk is directed to send copies of this Order to petitioner, to counsel for
17   respondent, and to Judge Theiler.
18          DATED this 12th day of November, 2019.

19

20

21
                                                        A
                                                        The Honorable Richard A. Jones
22
                                                        United States District Judge

23

     ORDER DENYING PETITIONER’S HABEAS
     PETITION WITHOUT PREJUDICE
     PAGE - 1
